Supreme Court of Texas
                               ══════════
                                No. 20-0393
                               ══════════

                          James Fredrick Miles,
                                  Petitioner,

                                       v.

           Texas Central Railroad & Infrastructure, Inc. and
                   Integrated Texas Logistics, Inc.,
                                Respondents

   ═══════════════════════════════════════
               On Petition for Review from the
     Court of Appeals for the Thirteenth District of Texas
   ═══════════════════════════════════════

      JUSTICE HUDDLE, joined by Justice Devine and Justice Blacklock,
dissenting.

       Today the Court holds that two for-profit corporations wield the
power of eminent domain, allowing them to forcibly take thousands of
parcels of privately owned Texas land located along the proposed route
of a high-speed train they hope—someday—to build and operate.1 To
justify this mass-scale exercise of an extraordinary sovereign power by


       1 I refer to these two corporate entities, Texas Central Railroad &
Infrastructure, Inc. and Integrated Texas Logistics, Inc., collectively as “Texas
Central.”
private parties, the Court resurrects a 115-year-old statute governing
“interurban electric railways”—sisters to the trolley car—that were
popular in the late nineteenth century but largely disappeared in the
1930s with the rise of the private automobile.
       No one questions that the statute, Transportation Code
Section 131.012, granted eminent-domain authority to facilitate
construction of small electric railways for ferrying Texans short
distances between adjacent towns and up and down Main Streets
alongside horse-drawn carriages. But it blinks reality to conclude, as
the Court does, that the same trolley-car statute confers eminent-
domain power on private entities aspiring to build—in 2022—a massive
$30 billion infrastructure project capable of supporting an elevated,
672-foot-long high-speed train as it traverses hundreds of miles and
thousands of privately owned parcels between Houston and Dallas.
       There are countless differences between the two modes of
transportation. The most important, which merits little mention by the
Court, is their radically different land-use requirements. The scale of
infrastructure required and amount of property imperiled by the
proposed high-speed train project are orders of magnitude larger—
Texas Central itself boasts the project will require nearly three times
the amount of concrete used to build Hoover Dam.2 And the extent of
impairment to land in and surrounding the path of the proposed train
dwarfs the harm early-1900s electric rail posed.          These differences
matter, of course, because fundamental property rights of many


       2  Infrastructure, TEXAS CENTRAL,        https://www.texascentral.com/
infrastructure/ (last visited June 10, 2022).



                                     2
hundreds of Texans in and near the train’s planned path hang in the
balance.
      Since time immemorial, the law has ascribed to property rights a
unique status. This Court has described them as “fundamental, natural,
inherent, inalienable, not derived from the legislature and as
preexisting even constitutions.” Eggemeyer v. Eggemeyer, 554 S.W.2d
137, 140 (Tex. 1977). And we have thus accorded property rights the
utmost protection.    It follows that our precedents demand rigorous
judicial   scrutiny   when    construing     eminent-domain     statutes,
particularly those vesting the power in private actors. Strict compliance
with all statutory requirements is required. Tex. Rice Land Partners,
Ltd. v. Denbury Green Pipeline–Tex., LLC, 363 S.W.3d 192, 198 (Tex.
2012). And in instances of doubt as to the scope of the power, the statute
granting such power is “strictly construed in favor of the landowner” and
against the would-be condemnor.         Id. (quoting Coastal States Gas
Producing Co. v. Pate, 309 S.W.2d 828, 831 (Tex. 1958)).
      The Court today abandons these longstanding principles. By
reading statutory terms in isolation and ignoring context, the Court
concludes that the proposed high-speed rail system plainly falls within
Section 131.012’s scope. Unlike the Court, I harbor serious doubt that
it does. I would resolve that doubt in the landowner’s favor, as our
precedents require. Because the Court does otherwise, I respectfully
dissent.
I.    Eminent-domain statutes are strictly construed to protect
      fundamental property rights.
      “Private property ownership pre-existed the Republic of Texas
and the constitutions of both the United States and Texas.” Severance



                                    3
v. Patterson, 370 S.W.3d 705, 709 (Tex. 2012).       “Both constitutions
protect these rights in private property as essential and fundamental
rights of the individual in a free society.” Id. Indeed, preservation of
property rights is “one of the most important purposes of government.”
Denbury, 363 S.W.3d at 204 (quoting Eggemeyer, 554 S.W.2d at 140); see
also Harris Cnty. Flood Control Dist. v. Kerr, 499 S.W.3d 793, 804 (Tex.
2016) (“This Court has repeatedly, recently, and unanimously
recognized that strong judicial protection for individual property rights
is essential to ‘freedom itself.’” (quoting Denbury, 363 S.W.3d at 204)).
      Eminent domain—the power to take private property for public
use without the owner’s consent—cuts against our deep veneration for
individual property rights. And it is an inherently sovereign power. Tex.
Highway Dep’t v. Weber, 219 S.W.2d 70, 72 (Tex. 1949) (describing the
power of eminent domain as “an inherent attribute of sovereignty” that
“exists independent of constitutional provision” and is “inherent in
organized society itself”). Because those who possess it wield the power
of the State, the delegation of eminent-domain authority to private
parties upsets our ordinary structure of government and has the
potential to create a host of “troubling constitutional issues.” FM Props.
Operating Co. v. City of Austin, 22 S.W.3d 868, 874 (Tex. 2000). This is
because private actors who wield the power of eminent domain may have
incentives to act contrary to the public interest and are not bound by the
systems of accountability to which public officials are subjected. Id.
      Given the weighty interests at play, this Court has rightly
imposed special standards in this context. “In construing statutes that
delegate the power of eminent domain, the language used by the




                                    4
legislature may be accorded a full meaning so as to carry out the
manifest purpose and intention of the statute, however, the application
of the law will be restricted to only those cases clearly falling within its
terms.” Burch v. City of San Antonio, 518 S.W.2d 540, 545 (Tex. 1975)
(emphasis added). In short, because the exercise of eminent-domain
authority—particularly by a private party—is in derogation of the rights
of the citizen, “statutes conferring such power are strictly construed in
favor of the landowner and against those corporations . . . vested
therewith.” Id.
II.   Texas    Central    does           not   “clearly    fall    within”
      Section 131.012’s scope.
      The Court reasons that Texas Central is a corporation vested with
eminent-domain authority under Section 131.012 because its proposed
project is an “electric railway” and will travel between Dallas and
Houston. Ante at 11. To be sure, Texas Central will literally employ
“electric railway” and will do so “between municipalities.”        But our
analysis cannot end there. Our well-established rules of construction
forbid plucking terms out of a statute for examination in a vacuum; they
favor—indeed, require—analysis of the statute as a whole and in
context.   Cadena Comercial USA Corp. v. Tex. Alcoholic Beverage
Comm’n, 518 S.W.3d 318, 326 (Tex. 2017) (“[O]ur objective is not to take
definitions and mechanically tack them together[;] . . . rather, we
consider the context and framework of the entire statute and meld its
words into a cohesive reflection of legislative intent.”); see also TGS–
NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011);
Meritor Auto., Inc. v. Ruan Leasing Co., 44 S.W.3d 86, 90 (Tex. 2001).




                                     5
      The Court ignores the historical context in which the Legislature
used its chosen words and the surrounding statutory provisions that
undercut the Court’s conclusion.              I would instead apply the
“fundamental canon of statutory construction” that words should be
interpreted according to their ordinary meaning when the statute was
enacted. New Prime Inc. v. Oliveira, 139 S. Ct. 532, 539 (2019) (quoting
Wis. Cent. Ltd. v. United States, 138 S. Ct. 2067, 2074 (2018)). This
analysis requires evaluation of both “evidence of the term’s meaning at
the time of the [law’s] adoption” and “neighboring” statutory text. Id. at
539–40.
      The electric interurban railway played a major but short-lived
role in the development of intercity passenger transport.3 This mode of
transportation achieved broad success in the first decade of the 1900s.4
But the eventual adoption of the automobile led to the technology’s
demise.5 By the mid-1930s, the interurban rail industry was “virtually
annihilated,” and within three decades, “no trace of it remained in its
original form.”6
      “Interurbans” (as they were colloquially called) were an evolution
of the electric streetcar or trolley that expanded from urban service into



      3 GEORGE W. HILTON & JOHN F. DUE, THE ELECTRIC INTERURBAN
RAILWAYS IN AMERICA vii (1960); see Robert A. Rieder, Electric Interurban
Railways, HANDBOOK OF TEXAS ONLINE, https://www.tshaonline.org/
handbook/entries/electric-interurban-railways (last visited June 10, 2022).
      4   HILTON & DUE, supra note 3, at 3.
      5   Id.
      6   Id.



                                      6
short-route rural and intercity operation.7 Much less expensive to build
and operate than ordinary railroads, interurbans could “penetrate an
area with inadequate or no rail service” and stop “virtually anywhere.”8
Interurbans possessed “many of the characteristics of the street railway
when operated within a municipality”: they traveled entirely “upon the
streets, stop[ped] at the street corners for the accommodation of
passengers and its road-bed [was] constructed so as to conform to the
grade of the street and the rails laid so as not to materially interfere
with the traffic thereon.”9
      The ability of interurbans to operate in a manner like a single-car
trolley lumbering down Main Street is expressly contemplated by the
statutory scheme originally enacted in 1907. Act effective Mar. 9, 1907,
30th Leg., R.S., ch. 15, 1907 Tex. Gen. Laws 23, 23–26 (current version
at TEX. TRANSP. CODE §§ 131.011–.017). It envisions the construction of
a railway “on or across” a municipality’s “street, alley, [or] square.” TEX.
TRANSP. CODE § 131.014(d). Moreover, an interurban electric railway
company may condemn easements and rights-of-way “along and on the
track of an electric street railway . . . on any public street or alley.” Id.
§ 131.015(a). If the company exercises its right to condemn street rail,
however, it must complete construction of the road “from one



      7   Id. at 7.
      8 H. Roger Grant, “Interurbans Are the Wave of the Future”: Electric
Railway Promotion in Texas, 84 SW. HIST. Q. 29, 29–30 (July 1980).
      9 Clarence A. Beutel, The Interurban Electric Railway as a Modern
Development of the Use of the Streets and Highways or as an Additional
Burden, 2 VA. L. REG. 17, 17–18 (1916).



                                     7
municipality to another within 12 months.” Id. § 131.016. In short, the
Legislature undoubtedly contemplated transportation systems like
these smaller electric railways able to traverse streets and alleys
alongside their streetcar siblings when it crafted this law.




                                                                       10


      Texas Central’s high-speed rail system is a world apart from
this—in design, scale, and intrusiveness.11 It will feature trainsets 672
feet long capable of carrying 400 passengers at 205 miles per hour. 12 It
requires rights-of-way of 328 feet (on average) and 100 feet (at
minimum) to accommodate the track, overhead catenary system, access
road, and security fencing.13 More than half of the 240-mile track will




      10  Rieder, supra note 3 (depicting Sherman–Dallas Interurban
Railway); Michael Barnes, The rise and fall of Austin streetcars, AUSTIN
AMERICAN-STATESMAN (Feb. 4, 2019) (depicting Austin’s electric street-rail
system), https://www.statesman.com/story/news/history/2019/02/04/history-
center-exhibit-tracks-rise-and-fall-of-austin-streetcars/6111911007/.
      11  See U.S. DEP’T OF TRANSP., FED. R.R. ADMIN., DALLAS TO HOUSTON
HIGH-SPEED RAIL: FINAL ENVIRONMENTAL IMPACT STATEMENT (May 2020)
ES-1 to -2.
      12   Id. at ES-4.
      13   Id.



                                    8
be built on a bridge-like structure called a viaduct.14 Where that’s not
possible, it will be on elevated embankments or at grade surrounded by
fencing.15         The railway will operate on a “closed system” not
interconnected with any other railroad and separated from any existing
infrastructure.16
        Against this context, and examining the statute as a whole, I
cannot conclude that Texas Central’s proposed use of eminent-domain
authority “clearly fall[s] within [Section 131.012’s] terms.” See Burch,
518 S.W.2d at 545. Recognizing the chasm between Texas Central’s
project and what the Legislature actually envisioned when it enacted
the statute in 1907, the Court makes several analytical leaps⁠—all of
which        are   in   tension   with   ordinary   principles   of   statutory
interpretation.




        14


Id. This is a conceptual rendering of Texas Central’s high-speed train
travelling on a viaduct. Low Impact Design, TEXAS CENTRAL, https://www.
texascentral.com/low-impact-design/ (last visited June 10, 2022).
        15See FINAL ENVIRONMENTAL IMPACT STATEMENT, at ES-4, App. F (Set
1) at 51, 63.
        16   Id. at ES-3 to -4.



                                         9
      First, the Court dismisses the ordinary, common meaning of
“interurban electric railway company,” relying solely on Chapter 131’s
definition as a corporation chartered “to conduct and operate an electric
railway between two municipalities in this state.” Ante at 15 (quoting
TEX. TRANSP. CODE § 131.011). But we have instructed that “[s]tatutory
definitions must be interpreted in light of the ordinary meaning of the
word being defined.” In re Ford Motor Co., 442 S.W.3d 265, 271 (Tex.
2014); see Creative Oil & Gas, LLC v. Lona Hills Ranch, LLC, 591
S.W.3d 127, 135 (Tex. 2019) (“Even when a statute provides its own
definition or explanation of a term . . . in applying that definition, we
should not ignore altogether the common meaning of the words being
defined, unless the statutory text compels otherwise.”).
      By divorcing the defined term from its common usage at the time
of the statute’s adoption, the Court misses “the most significant element
of the definition’s context.”   ANTONIN SCALIA & BRYAN A. GARNER,
READING LAW: THE INTERPRETATION OF LEGAL TEXTS 232 (2012). And in
doing so, the Court fails to recognize the implausibility of its reading of
Chapter 131⁠—which bestows eminent-domain authority on Texas
Central as an “interurban electric railway company” even though Texas
Central is nothing like what the drafting Legislature would have
understood an “interurban electric railway company” to mean (i.e., a
company operating the distinct but extinct trolley-like technology
discussed above).
      Second, the Court emphasizes that the statute appears to vest
eminent-domain power in a broader category of corporations operating
“lines of electric railway” and makes no mention of interurbans at all.




                                    10
Ante at 15 (quoting TEX. TRANSP. CODE § 131.012). But myopic focus on
the phrase “electric railway” is improper. For one, a later provision in
the same subchapter includes the reference to interurbans the Court
claims is absent from the statute. In particular, Section 131.015 refers
to an “interurban electric railway company’s power of eminent domain
under this subchapter,”⁠ reflecting the link between interurbans and
eminent-domain authority that the Court ignores. TEX. TRANSP. CODE
§ 131.015(a).
       In addition, the Court’s keen focus on just two of the words in the
statute—“electric” and “railway”—improperly expands the statute’s
scope. By focusing on these two words and evaluating them out of
context, it morphs the phrase to mean “any rail technology powered by
electricity.” That is one literal, grammatically permissible reading of
this text, but it certainly was not what the Legislature understood
“electric railway” to mean when it enacted the statute in 1907.17 See
ante at 16 (conceding high-speed rail system in dispute here “was
unimaginable when the Legislature passed the 1907 statute at issue”).
       I would not construe the phrase “electric railway” broadly to apply
to contexts unimaginable to the statute’s drafters.              After all, the
meaning of a statute that governs is the ordinary meaning “commonly
understood at the time of enactment.”            Thompson v. Tex. Dep’t of



       17 See, e.g., DELOS F. WILCOX, ANALYSIS OF THE ELECTRIC RAILWAY
PROBLEM 4 (1921) (“While it is true that the electric railways have overflowed
municipal boundaries and now include a network of interurban lines in many
portions of the country, it still remains a fact that the electric railway as thus
far developed is primarily an urban street railway with its principal function
the transportation of passengers within the limits of municipalities.”).



                                       11
Licensing & Regul., 455 S.W.3d 569, 570 (Tex. 2014); see New Prime, 139
S. Ct. at 539. While the statutory-interpretation exercise might be a
closer call in a case in which our ordinary statutory-interpretation
principles govern, this is not such a case. As our precedents make clear,
special statutory-interpretation principles govern eminent-domain
statutes. Burch, 518 S.W.2d at 545 (noting statutes conferring eminent-
domain power are “strictly construed in favor of the landowner” and
restricting application of eminent-domain statute to “only those cases
clearly falling within its terms”); see Pate, 309 S.W.2d at 831 (limiting
operation of statute conferring eminent-domain authority to “cases
which plainly fall within its terms as well as its spirit and purpose”).
Those standards plainly are not met by applying Section 131.012 to
contexts far beyond what the Legislature could possibly have
contemplated.
      What’s more, the electric railway at issue here⁠—a massive and
modern    high-speed    rail   system⁠—is   incompatible    with   several
neighboring statutory provisions. Texas Central’s project could not
navigate municipal streets or alleys, as the statute envisions. See TEX.
TRANSP. CODE § 131.014(d).        Its immense speed and specialized
infrastructure prevent it from sharing tracks with an “electric street
railway.” Id. § 131.015(a). Even if it could share on-street tracks, the
project’s sheer scale would prevent its completion within twelve months.
See id. § 131.016. Of course, not all a statute’s provisions are invoked in
every one of its applications. Yet considering the whole of Chapter 131
together makes plain that the statute contemplates smaller, localized
electric railways, like the “interurbans” in vogue at the time of its




                                    12
adoption, and not a vastly larger high-speed railway that the statute
simply does not accommodate.        At a minimum, considering these
conflicting provisions, I cannot conclude that the statute “clearly”
applies or that the Legislature’s “manifest purpose” in enacting it was
to provide eminent-domain power to major high-speed rail systems.
Burch, 518 S.W.2d at 545.
      Third, recognizing some incompatibility between high-speed rail
and the interurban contemplated by the statute, the Court asserts that
the law can “embrace later-developed technologies.” Ante at 16. To do
so, the Court draws the wrong lesson from Kyllo v. United States, 533
U.S. 27 (2001). The Supreme Court held in that case that a police
officer’s use of a thermal imager to surveil a home constituted an
unlawful search. Id. at 40. That decision stands for the proposition that
the fixed nature of the Constitution “assures preservation of that degree
of privacy against government that existed when the Fourth
Amendment was adopted.” Id. at 34. Put simply, Kyllo instructs that
mere advances in technology cannot justify erosion of our most
fundamental rights. Id. at 35–36.
      The Court’s conclusion here has the effect Kyllo sought to guard
against. It allows expansion of a private delegation of eminent-domain
authority (and attendant usurpation of private property rights) based
merely on technological advancement.       The massive project Texas
Central proposes positively dwarfs the technology contemplated by the
statute. And it entails a level of intrusion on private property that was
not foreseen, and certainly not endorsed, by the Legislature in 1907.
The Court wrongly endorses the notion that technology, merely through




                                    13
incremental advancement, chips away at Texans’ fundamental property
rights.
       The Court relies heavily on San Antonio & A. P. Ry. Co. v.
Southwestern Telegraph & Telephone Co., 55 S.W. 117 (Tex. 1900). Ante
at 16. There, we held that a statute granting condemnation power to
“telegraph” companies applied equally to “telephone” companies. Sw.
Tel., 55 S.W. at 119. But the case should not be read to support the
notion that eminent-domain power expands as technology advances,
absent legislative action. As we later explained, crucial to that decision
were “later statutory enactments that reflected the Legislature’s intent
to treat both [telegraph and telephone companies] the same.” Marcus
Cable Assocs., L.P. v. Krohn, 90 S.W.3d 697, 705 (Tex. 2002). The case-
turning inquiry was not “the intent of the legislature when [the relevant
provisions] were first enacted” but “legislative intent” at the time of later
amendments to the broader statutory scheme, which treated telephone
and telegraph companies interchangeably. Sw. Tel., 55 S.W. at 118.
Conferring the same eminent-domain powers to telephone companies
thus “harmonize[d] every provision of the law,” whereas denying such
authority would have led to “absurd” results. Id. at 119. Furthermore,
our conclusion was bolstered by numerous cases holding that “[t]he term
‘telegraph’ . . . include[s] telephones.” Id. at 117 (collecting cases).
       Nothing of the sort supports the Court’s expansion of eminent-
domain power today. There is no longstanding caselaw equating high-
speed rail with interurbans. And no amendments to Chapter 131 reflect
legislative intent that Section 131.012 embrace high-speed rail projects,
which are addressed in entirely different chapters of the Transportation




                                     14
Code.        See, e.g., TEX. TRANSP. CODE §§ 111.103(a), 112.201–.205,
199.003(a). Indeed, the last time the Legislature considered high-speed
rail in Texas, it created a new state agency to award a franchise to a
private entity and then exercise eminent-domain power on behalf of the
private entity. Texas High-Speed Rail Act, 71st Leg., R.S., ch. 1104, § 1,
secs. 2(b), 6(b)(3), (9), 12, 1989 Tex. Gen. Laws 4564, 4564–75 (repealed
1995). That now-repealed statute’s grant of eminent-domain authority
would have been unnecessary if any private entity could simply charter
as an interurban and enjoy the same powers.18
        For these reasons, I cannot join the Court’s opinion and likewise
am at odds with the concurrence of JUSTICE YOUNG. There is a great
deal of common ground between my dissent and his concurrence, which
rightly pays heed to the judiciary’s role in protecting property rights and
the special scrutiny required when interpreting delegations of eminent-
domain power. And I remain hopeful that we, along with the rest of the



        18Other intervening changes in the law further cut against the Court’s
conclusion. In the wake of Kelo v. City of New London, 545 U.S. 469 (2005),
Texas, like many other states, enacted eminent-domain reforms. Marc Mihaly
& Turner Smith, Kelo’s Trail: A Survey of State and Federal Legislative and
Judicial Activity Five Years Later, 38 ECOLOGY L.Q. 703, 717–19 (2011). In
2009, Texans adopted a constitutional amendment requiring “a two-thirds vote
of each house of the legislature to grant the power of eminent domain to an
entity (public or private).” Id. at 718 (citing H.R.J. Res. 14, 81st Leg., R.S.,
2009 Tex. Gen. Laws 5655); see TEX. CONST. art. I, § 17(c). This provision
ensures that any new delegation of the State’s eminent-domain power occurs
only after careful deliberation and widespread consensus. And if the huge
number of amicus briefs is any indication—the Court has received more than
40 briefs and letters from amici in this case—Texas Central’s bullet train is
the sort of controversial project where this provision’s protections and
requirements should have significant purchase. But today, the Court permits
an end-run around the democratic deliberation our Constitution now requires.



                                      15
Court, will be in agreement in future cases involving different
statutes. But the concurrence’s correct recitation of legal principles and
my optimism for future agreement mean nothing for the hundreds upon
hundreds of landowners who will be subjected to the “massive”
“intrusion into private-property interests that is required to build the
project at issue here.” Ante at 6 (Young, J., concurring). Given the
“exacting level of scrutiny” that JUSTICE YOUNG acknowledges must be
applied here, id. at 4, I am unable to endorse the stretching of this
delegation of authority to reach a meaningfully more intrusive
infrastructure project that nobody had in mind when they enacted that
text and that is wholly incompatible with multiple provisions of the
statutory scheme.
III.   Texas Central also does not qualify as a “railroad
       company.”
       The court of appeals also held that Texas Central enjoys eminent-
domain powers granted to “railroad companies.” 635 S.W.3d 684, 692
(Tex. App.—Corpus Christi–Edinburg 2020) (citing TEX. TRANSP. CODE
§ 81.002).   The Court barely addresses this alternative ground for
affirmance. Given our repeated mandate that delegations of eminent-
domain authority should be strictly construed and must clearly apply,
Denbury, 363 S.W.3d at 198; Burch, 518 S.W.2d at 545, I would reverse
the court of appeals’ holding on this point.
       Texas Central argues that it wields eminent-domain authority
because it qualifies as a “legal entity operating a railroad.” See TEX.
TRANSP. CODE § 81.002(2).      “Operating” is the present participle of
“operate” and “indicates the then-existing state of the action.” See Lyon
v. State, 766 S.W.2d 879, 885 (Tex. App.—Austin 1989, pet. ref’d). And



                                    16
a “railroad” is “a system of transportation using special vehicles whose
wheels turn on metal bars fixed to the ground, or a particular company
using such a system.”19 Taking these terms together, the statutory text
indicates that the Legislature delegated eminent-domain powers to
entities presently causing passenger or freight trains to run on fixed
tracks.20 All agree that Texas Central is not doing so.
       The court of appeals, however, construed Section 81.002 more
broadly. It reasoned that “operating a railroad” can extend to entities
taking actions to “begin to operate a railroad.” 635 S.W.3d at 691–92.
To do so, the court of appeals relied on the Code Construction Act’s
proposition that “words in the present tense include the future tense.”
Id. at 690 (quoting TEX. GOV’T CODE § 311.012(a)).
       I would not invoke the Code Construction Act here because, by its
own terms, the rules it provides “are not exclusive but are meant to
describe and clarify common situations.” TEX. GOV’T CODE § 311.003.
Exercises of eminent-domain authority are anything but common. See
State v. Bristol Hotel Asset Co., 65 S.W.3d 638, 640 (Tex. 2001)
(“Proceedings to condemn land are special in character . . . .”). Reliance
on a general tool is improper when it conflicts with our specific rules
that govern in this context: “The legislative grant of eminent-domain



       19 Railroad, CAMBRIDGE DICTIONARY, https://dictionary.cambridge.org/
us/dictionary/english/railroad.
       20  This reading of the statute’s text, which the concurring opinions
deride as “illogic[al]” and “implausible,” see ante at 2 (Hecht, C.J., concurring);
ante at 8 (Young, J., concurring), is the same reading advanced by the State of
Texas as amicus curiae. See Brief of the State of Texas as Amicus Curiae 20–
22.



                                        17
power is strictly construed . . . .” Denbury, 363 S.W.3d at 198. Texas
Central has never owned or operated a railroad, and it will take years
and billions of dollars before it can ever do so. In no sense does it “plainly
fall within” the terms of Section 81.002. Pate, 309 S.W.2d at 831.
       For similar reasons, I also respectfully disagree with the CHIEF
JUSTICE’s concurring opinion, which would allow a “railroad business”
to exercise eminent-domain power “from its inception” and “before doing
any business at all”—indeed even “before incorporating.” Ante at 3–4
(Hecht, C.J., concurring).       That interpretation would be a nearly
unbounded delegation of sovereign power—potentially even to a
nonexistent entity—and likewise does not plainly fall within the phrase
“operating a railroad.”       Nor is it required by unrelated statutes
governing common-carrier pipelines, which involve materially different
and meaningfully broader language. 21



       21For example, the pipeline statute invoked by the concurrence, ante
at 4 (Hecht, C.J., concurring), broadly vests common-carrier powers in any
person who (among other things):
              (1) owns, operates, or manages a pipeline or any part of a
       pipeline in the State of Texas for the transportation of crude
       petroleum to or for the public for hire, or engages in the business
       of transporting crude petroleum by pipeline; [or]
       ...
               (4) under lease, contract of purchase, agreement to buy
       or sell, or other agreement or arrangement of any kind, owns,
       operates, manages, or participates in ownership, operation, or
       management of a pipeline or part of a pipeline in the State of
       Texas for the transportation of crude petroleum, bought of
       others, from an oil field or place of production within this state




                                       18
       To be sure, the Transportation Code allows a “railroad company”
to condemn property needed for certain early-stage activities, like
acquiring    an    initial   right-of-way.      See   TEX.    TRANSP.     CODE
§ 112.053(a)(5).    But that condemnation authority for certain pre-
operation activities is better explained by the statute’s other (but now
unavailable) avenue for becoming a “railroad company.”22 Specifically,
until September 2007, persons subscribed to the stock of a “contemplated
railroad” could “be formed into a corporation for the purpose of
constructing, owning, maintaining and operating such railroad.”23 The
eminent-domain provisions invoked by the concurrence make better
sense with this sort of “railroad company” in mind.               Indeed, the
Legislature’s choice to use the much narrower phrase “operating a
railroad” in Section 81.002(2) only further suggests that this provision
does not apply to the pre-operation activities of a merely contemplated
railroad.
       I would adhere to our precedents, which I believe require that we
not permit the exercise of the sovereign power of eminent domain unless
the Legislature “clearly” authorized it. See Burch, 518 S.W.2d at 545.



       to any distributing, refining, or marketing center or reshipping
       point within this state . . . .
TEX. NAT. RES. CODE § 111.002(1), (4).
       22 See TEX. TRANSP. CODE § 81.002(1) (stating that references to a
“railroad company” include “a railroad incorporated before September 1, 2007,
under former Title 112, Revised Statutes”).
       23Act of May 26, 1989, 71st Leg., R.S., ch. 971, § 1, 1989 Tex. Gen. Laws
4048, 4048 (emphases added) (amending TEX. REV. CIV. STAT. art. 6259(a))
(repealed 2007).



                                      19
Because the Legislature has not done so, I would hold that Texas
Central does not qualify as a “railroad company.”
                                    * * *
       Whether Texas Central’s project will succeed is anyone’s guess.24
What is certain is that today’s decision places Miles and hundreds of
other Texas landowners at Texas Central’s mercy. Texas Central may
take their land and, if the project succeeds, bisect each parcel with an
enormous infrastructure project on which a train blazes past at 200
miles per hour every thirty minutes. Or it could begin construction and
abandon the project, unfinished, leaving behind half-built viaducts
leading nowhere. Or it may take their land and do nothing for a decade,
triggering a feeble repurchase “remedy” for landowners. See TEX. PROP.
CODE §§ 21.101–.103.       I agree with the Court’s view that it is the
Legislature’s province to address the propriety of the remedies available
to landowners who find themselves in Texas Central’s path.                 But
legislative action is needed only because the Court wrongly grants
eminent-domain authority to private actors, unaccountable to the
public, for a project that the Legislature could not possibly have
contemplated.
       I respectfully dissent.



       24Amici point out that high-speed rail projects are notoriously difficult
to complete, and most that get built are unprofitable. E.g., Brief of Grimes
County et al. as Amici Curiae 8–10. They submit that Texas Central’s
estimated costs have tripled since the project’s inception and that Texas
Central has raised only a minute fraction of the needed capital and has been
delinquent in paying property tax in eight Texas counties along the proposed
route. Id. at 16–17; Supp. Brief of Grimes County et al. as Amici Curiae 3–4.



                                      20
                          Rebeca A. Huddle
                          Justice

OPINION FILED: June 24, 2022




                               21